Respondents moved the district court to dismiss. The district court denied
appellant's motion for summary judgment, and granted respondents'
motions to dismiss, concluding, among other things, that respondent
Verise Campbell, Deputy Director of the Nevada Foreclosure Mediation
Program, was immune from civil liability and that appellant's claims
against respondent MTC Financial Inc., were barred by claim preclusion
in light of the earlier unsuccessful quiet title action involving the previous
owner. This court reviews the district court's dismissal of a complaint de
novo, accepting appellant's factual allegations as true and drawing all
factual conclusions in favor of appellants.    Buzz Stew, LLC v. City of N.
Las Vegas, 124 Nev. 224, 227-28, 181 P.3d 670, 672 (2008).
            Appellant first argues that the underlying case should have
been stayed pending resolution of her Chapter 7 bankruptcy and that the
order that ultimately resulted in the dismissal of her action was void ab
initio because it was entered after she notified the court of the pending
Chapter 7 bankruptcy petition. The automatic bankruptcy stay applies to
judicial action against a debtor, not to actions by a debtor. 11 U.S.C. §
362(a)(1) (2008); White v. City of Santee (In re White),   186 B.R. 700, 703-04
(B.A.P. 9th Cir. 1995); Edwards v. Ghandour, 123 Nev. 105, 111, 159 P.3d
1086, 1090 (2007), abrogated on other grounds by Five Star Capital Corp.
v. Ruby, 124 Nev. 1048, 1053-54, 194 P.3d 709, 712-13 (2008). Here,
appellant initiated the action against respondents and the bankruptcy
stay provision does not apply.
            Appellant next argues that a default judgment quieting title in
the previous owner of the property was effective at the time when
appellant acquired the property, rendering her claim to the property
                superior to all others. The default judgment in that case was set aside
                under NRCP 60(b)(1), however, and we affirmed the subsequent award of
                summary judgment against the previous owner of the property and in
                favor of the holder of the promissory note and the holder of the deed of
                trust. See Thomas v. BAG Home Loans Servicing,        LP, Docket No. 56587
                (Order of Affirmance, December 20, 2011). "When a judgment has been
                set aside pursuant to Rule 60(b), the case stands as if that judgment had
                never occurred in the first place."   Ditto v. McCurdy, 510 F.3d 1070, 1077
                (9th Cir. 2007). Thus, in this case, we cannot discern any impediment
                generated by the set-aside default judgment to a notice of default being
                recorded against the property, and appellant makes no other cogent
                argument regarding why her interest in the property is not subject to the
                deed of trust at issue. Similarly, after the Foreclosure Mediation Program
                (FMP) issued the foreclosure certificate, a notice of sale could be recorded.
                Therefore, having considered the parties' arguments and the appendices,
                we conclude that the district court properly granted MTC Financial Inc.'s
                motion to dismiss.
                            Concerning respondent Verise Campbell, appellant cancelled
                her request for mediation believing that she had superior title to the
                property by virtue of the vacated default judgment. Because appellant
                cancelled mediation, the FMP issued a foreclosure certificate. NRS
                107.086(3), (6); see FMR 8(4). The FMP does not have an independent
                duty to undertake an analysis of the merits of appellant's claims regarding
                the vacated default judgment. Issuing the foreclosure certificate was
                required by NRS 107.086(3) and FMR 8(4) once appellant cancelled




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                mediation. Therefore, we conclude that the district court properly granted
                Verise Campbell's motion to dismiss.
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 1




                                                                                      J.




                cc: Hon. Patrick Flanagan, District Judge
                     Terry J. Thomas
                     Robison Belaustegui Sharp & Low
                     Richard J. Reynolds
                     Fennemore Craig Jones Vargas/Las Vegas
                     Washoe District Court Clerk



                       'Appellant argues for the first time on appeal that she was denied
                the opportunity to file a peremptory challenge against Judge Flanagan.
                Because appellant did not raise this concern at any point in the district
                court, it is not proper for consideration on appeal. Old Aztec Mine, Inc. v.
                Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not urged in the
                trial court, unless it goes to the jurisdiction of that court, is deemed to
                have been waived and will not be considered on appeal."). We decline to
                address appellant's other arguments on appeal because she failed to
                provide any cogent argument or relevant citations to authority in her
                appellate briefs. Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330
                n.38, 130 P.3d 1280, 1288 n.38 (2006).




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A